DETAILED ACTION
In view of the Appeal Brief filed on 09 November 2020, PROSECUTION IS HEREBY REOPENED. Appellant’s arguments regarding Claims 13 and 14 have been reconsidered as set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111  (if this Office action is non-final) or a reply under 37 CFR 1.113  (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687                                                                                                                                                                                                        

Status of the Claims
Claims 1-6 and 9-21 are pending and have been examined in this Office Action.
 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 3 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without an appropriate interface, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).   Claim 1 from which Claims 2 and 3 depend from teaches a navigation aid (apparatus) comprised of a plurality of receivers, a database, a context filter and a screen.  It is unclear how this navigation aid (apparatus) is physically integrated into a cellular phone or personal digital assistant without an appropriate interface.

Claim 9 recites the limitation "fuel station of the preferred brand" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9-12, 17-18 and 20-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Geelen et al., US Patent Application Publication 2008/0189033 A1 (“Geelen”) in view of Forstall et al., US Patent Application Publication 2009/0005077 A1 (“Forstall”).

As per Claim 1 regarding “a navigation aid comprising: a location receiver, a database of locations of businesses, a wireless receiver, a screen and a context-sensitive filter” Geelen in at least Fig.3 and paragraphs 44-54 discloses a navigation device 200 having a transmitter 320, a receiver 322 (paragraph 20) and a display 240 (paragraph 34).
Regarding “the context sensitive filter” Geelen does not disclose this limitation however; Forstall in at least paragraphs 73-74 and paragraphs 78-79 disclose a navigation system where businesses are optionally filtered 608 based on location and user preferences.
Regarding “wherein the context filter selectively displays businesses such that businesses displayed on the map comprise fuel station when the fuel level status of the vehicle is below a threshold and businesses not displayed on the map comprise fuel station when the fuel level status of the vehicle is above the threshold” Geelen in at least paragraph 66 discloses dynamically and wirelessly receiving information of the location of fuel stations having particular type of fuel available based on user brand preferences (Geelen, paragraph 71) and fuel requirements.
It would have been obviously, at the time of the invention, to one of ordinary skill in the art to combine the elements of Geelen’s navigation system by known method with no change to their respective functions and Forstall’s context sensitive filter and the combination would yield predictable results.

As per Claims 2 and 3, which depend from Claim 1 regarding “wherein the navigational aid is integrated into a cellular phone and/or a personal digital assistant” 

As per Claim 4, which depends from Claim 1 regarding “wherein the navigational aid is mounted in a vehicle” Geelen in at least paragraph 43 discloses the portable or handheld navigation device 200 can be connected or docked to a motorized vehicle.

As per Claim 5, which depends from Claim 1 regarding “wherein the location receiver comprises a GPS receiver” Geelen in at least Fig.3 discloses a navigation device 200 having a GPS.

As per Claim 6, which depends from Claim 1 regarding “wherein the location receiver comprises a wireless signal-based triangulation unit” Geelen in at least paragraph 30 discloses a device having a GPS system utilizes triangulation techniques to determine its location.

As per Claim 9, which depends from Claim 1 regarding “wherein the context filter selectively displays businesses such that businesses displayed on the map comprise fuel station when the fuel level status of the vehicle is below a threshold and businesses not displayed on the map comprise fuel stations when the fuel level status of the vehicle is above the threshold”. Geelen in at least paragraph 66 discloses dynamically and wirelessly receiving information of the location of fuel stations having particular type of 

As per Claims 10, 11 and 12, which depend from Claim 1 regarding “wireless Wi-Fi transceiver, WiMax transceiver and Bluetooth transceiver communicating with a cellular phone in the vehicle” Geelen in at least paragraphs 35-36, 40 and 51-52 discloses navigation device 200 using Bluetooth technology and other communication protocols and communicating to a mobile device 400.  Geelen does not specifically disclose Wi-Fi and WiMax however, Forstall in at least paragraph discloses using Wi-Fi, a combination of GPS, differential GPS and any other suitable technologies and techniques.
It would have been obviously, at the time of the invention, to one of ordinary skill in the art to combine the elements of Geelen’s navigation system communication standards by known methods with no change to their respective functions and Forstall’s use of suitable communication technologies and techniques and the combination would yield predictable results.

As per Claims 17 and 18, which depends from Claim 1 regarding “only displaying businesses on the map of the same brand as were stopped at previously and the businesses are fuel stations” Geelen in at least paragraph 66 discloses dynamically and wirelessly receiving information of the location of fuel stations having particular type of fuel available based on user brand preferences (Geelen, paragraph 71) and fuel requirements.

As per Claims 20 and 21 which depend from Claim 1 regarding “receiving and displaying the distance and map location of the at least one preferred brand of business”.  Geelen in at least paragraph 66 discloses dynamically and wirelessly receiving information of the location of fuel stations having particular type of fuel available based on user brand preferences (Geelen, paragraph 71) and fuel requirements.

Claims 15 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Geelen et al., US Patent Application Publication 2008/0189033 A1 (“Geelen”) in view of Forstall et al., US Patent Application Publication 2009/0005077 A1 (“Forstall”) as applied to Claim 1 and further in view of Shanbhag et al., US Patent Application Publication 2009/0204319 A1 (“Shanbhag”).

As per Claim 15 and 16, which depend from Claim 1 regarding “a navigation aid that receives distance to a destination and displays parking location and prices” Geelen and Forstall do not disclose these limitations however, Shanbhag in at least the ABSTRACT and paragraph 12 discloses mapping and displaying on a map parking location near a geographic location.  Shanbhag in at least paragraphs 41 and 44 discloses filtering the parking location based on their cost, availability and distance from the parking to the destination.
It would have been obviously, at the time of the invention, to one of ordinary skill in the art to combine the well-known elements of Geelen’s navigation system and Forstall’s location based services with the equally well-known elements of Shanbhag’s parking search system by known methods and to achieve predictable results.

Claim 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Geelen et al., US Patent Application Publication 2008/0189033 A1 (“Geelen”) in view of Forstall et al., US Patent Application Publication 2009/0005077 A1 (“Forstall”) as applied to Claim 1 and further in view of Ng, US Patent Application Publication 2006/0123014 A1.

As per Claim 19, which depends from Claim 1 regarding “receiving and displaying rated businesses”.  Geelen and Forstall do not disclose this limitation however, Ng in at least paragraph 27 discloses searching for business that are ranked by popularity and user ratings (paragraph 54).
It would have been obviously, at the time of the invention, to one of ordinary skill in the art to combine the well-known elements of Geelen’s navigation system and Forstall’s location based services with the equally well-known elements of Ng’s business ranking and rating system by known methods and to achieve predictable results.

Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Appellant’s arguments that “Claim 13 depends from claim 1 and recites that “the wireless receiver further receives an indication of an abnormal status in a vehicle, wherein the context sensitive filter selectively displays businesses such that businesses displayed 
Methods, systems, and apparatus, including computer program products, for location-based services. An event or device condition is detected at a device. A current geographic location of a device is determined. Location-based information based on the determined current geographic location is received. The location-based information includes information relevant to the event or device condition. The information is presented.
Thus, claim 13 also is not rendered obvious by the alleged combination.
Furthermore, with respect to the allegation relating to claim 14 that the references are being combined “to ensure that a sufficient amount of fuel is available for reaching a destination,” it is respectfully submitted that the disclosed “sensors, which monitor temperature, coolant fluid level and oil levels” would not be added to the ‘077 publication and the ‘185 patent as those sensors do not aid in achieving the alleged goal. Thus, claim 14 is patentable as well.” are convincing.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL DANNEMAN/Primary Examiner, Art Unit 3687